Dear Mr. Mitchell:
We received your request for an opinion regarding the authority of the DeSoto Parish Police Jury to allow its employees to work rather than using their earned vacation/annual leave and receive vacation pay and regular pay at the same time. It is our understanding that your employees are allowed to accrue leave without limit and are paid for such upon their termination and/or separation from employment.
Because your request questions the use of public funds, it must be addressed in light of Article 7, Section 14 of the Louisiana Constitution which prohibits the donation, loan, or pledge of public funds by the state or one of its political subdivisions. Public employees may only receive compensation and/or benefits that are earned.
Our office previously opined that a public employee may not receive both his vacation pay and regular pay for the same period of time. To allow for such is tantamount to a donation of public funds which is expressly prohibited by Article 7, Section 14 of the Louisiana Constitution. See Attorney General Opinions 77-1034, 77-1351, and 78-657.
Therefore, it is our opinion that the DeSoto Parish Police Jury may not allow its employees to receive both vacation pay and regular pay during the same period of time. We trust that this adequately responds to your request. If you have any questions, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG:crt